JaNan Arnold Davis Office of City Attorney 550 Edgewood Drive, Suite 590 Maumelle, Arkansas 72113
Dear Ms. Davis:
You have requested approval, pursuant to the Interlocal Cooperation Act (A.C.A. § 25-20-101 et seq.), of an interlocal cooperation agreement between the City of Maumelle, Arkansas and the City of Conway, Arkansas, under the terms of which the parties agree concerning the provision of coordinated mutual aid in fire prevention and hazardous materials incident response, and in fire fighting.
The Interlocal Cooperation Act provides for cooperative enterprises between or among "public agencies," the definition of which would clearly apply to both parties to the proposed agreement. A.C.A. § 25-20-103(1)(B) (Supp. 2007). Accordingly, I am required by law to determine whether the agreement "is in proper form and compatible with the laws of this state." A.C.A. § 25-20-104(f) Repl. 2002).
The act requires that interlocal agreements for joint or cooperative action specify the following items:
  (1) The duration of the agreement;
  (2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it; *Page 2
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
  (5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c) (Repl. 2002).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d) (Repl. 2002).
The agreement that you have submitted must specify all of the above-listed items.
As noted, I am required by law to review the agreement for the purpose of determining whether it is in proper form, as described above, and is otherwise compatible with the laws of the state.
Having analyzed the agreement you have submitted, I find that it meets the above-outlined requirements of the law, and is therefore in proper form. In my judgment, it is also compatible with Arkansas law. It is therefore hereby approved as submitted.
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL, Attorney General *Page 1